﻿I bring the Assembly most sincere greetings from the Government and the people of Saint Kitts and Nevis, and deem it an esteemed pleasure and a distinct honour to address this our forty-sixth session of the General Assembly.
I join in all sincerity with those who have preceded me in congratulating the former President, Guido de Marco of Malta, on his skilful handling of our past deliberations during a period of unprecedented challenges. Then I hasten to welcome our new President, Samir Shihabi of Saudi Arabia, whom I wish to assure of my country's firm support and continued cooperation. The very astute way in which you have been guiding this session, Mr. President, deserves our highest commendation and portends well for a successful and fruitful forty-sixth session.
Next, I wish to pay a special tribute to Secretary-General Javier Perez de Cuellar, who continues to serve cur Organization with demonstrative dignity, elegance, and excellence, amidst difficult and trying times. His focus has always been International peace and security for the peoples of the world. His leadership has been masterful In a period of great upheaval and tremendous change.
Mr. Secretary-General, my Government, and people salute you; we stand In awe of your indefatigable commitment; and we pledge our support as you continue to serve the international community in the proficient and effective manner to which we have grown accustomed.
There have been times in the past when the relevance of the United Nations has been questioned, when the will of its Members to be resolute in defence of the weak has been in doubt. Not anymore. This assembly of nations has acted to ensure the restoration of sovereignty to one of its smaller Members, Kuwait, and the world looks on with appreciation. Most are supportive, some are still derisive, none remain indifferent. The United Nation system is experiencing its finest hour - still, it is a time of enormous challenge and opportunity.
The vibrancy of the Assembly is reflected in the plethora of new Members. Saint Kitts and Nevis was warmly received into this body, and today I deem it a pleasure and an honour to extend a warm welcome to the new Members. I welcome the Republic of Korea, our friends of long standing, and the Democratic People's Republic of Korea. An is well known, my Government has consistently advocated the admission of both countries for several years. I welcome the Marshall Islands and Micronesia, as well 33 the Republics of Estonia, Latvia, and Lithuania. I am pleased to assure the Governments and peoples of these new Members that my Government and people will extend to them most active cooperation in the cause of world peace and human development.
While democracy is breaking out all over the world, somehow the beleaguered people of Haiti continue to be denied the opportunity to breathe the pure air of freedom. My country, Saint. Kitts and Mavis, and indeed the entire Caribbean community, are deeply shocked by the action of the armed forces in Haiti in illegally sailing President Jean-Bertrand Aristide and members of his administration and usurping the authority of the duly constituted Government. This monstrous and outrageous action by the Haitian military is an unacceptable repudiation of the declared will of the people of Haiti, which was overwhelmingly and unambiguously manifested in the elections of December 1990.
Saint Kitts and Nevis, and indeed the entire Caribbean community, unreservedly condemn this flagrant assault on the unfolding democratic process in Haiti, and demand the restoration of constitutional order and of Father Aristide to the presidency of the Republic.
The Caribbean community has in the past called for concerted international assistance to consolidate democratic gains in Haiti. We repeat that call today. The Caribbean community is working within the Organization of American States to restore democracy to Haiti.
I call on this body, the United Nations, which has acted decisively in other areas of crisis, to move with urgency and purpose to ostracize the illegal regime in Haiti and to take all appropriate measures to restore democracy and the constitutionally elected Government in Haiti.
The people of Haiti cry out in anguish to the world community for deliverance. Let us not fail them this time. I wish to focus today on the subject of development through peace as the basis for the new international order.
East-West tension has abated; the Berlin Wall has fallen beneath the surge of freedom; Kuwait has been liberated; some challenges to democracy are being thwarted; and diplomacy and negotiation are more and more being accepted as alternatives to violence and bloodshed.
The Initiative taken by President Bush of the United States of America to implement a unilateral reduction of nuclear weapons Is timely and welcome. The response of President. Gorbachev of the Soviet Union is a further significant contribution to the reduction of International tensions. We must now seize the opportunity of the moment and work towards the total elimination of nuclear weapons.
However, world peace must not be viewed only In terms of the absence of world war, the elimination of East-West tension or the achievement of cease fires. The concept of world peace must be far more fundamental and pervasive. It must mean an acceptance of human equality and dignity, the achievement of social justice and the global preservation of Individual human rights. The world must work as assiduously at building the foundations of peace as it did at erecting the bastions of war.
The enhancement of education, the eradication of poverty, the reduction of unemployment, the maintenance of good health, the provision of affordable housing, the adapting of science and technology to socio-economic development - these must be the dividends that flow from diverting global financial resources away from the amassing of armaments, to be invested in human development. This is the challenge we face. This is the new battle we must join - and we must not fail.
The development of all our peoples through peace must be placed against the backdrop of the need for a comprehensive political settlement, of disputes, self determination through free and fair elections and full respect for national sovereignty, together with the repatriation and rehabilitation of displaced persons balanced against continuing violence, social unrest and grave civil strife in several regions.
Moreover, three specific global issues present themselves. I refer here firstly to the risk that certain development programmes may lead to great environmental damage. Secondly, I note that the drug menace is presenting a lasting threat to the welfare of the young people who constitute the productive sector of all nations. Finally, I add to these our ever-increasing ability to cause human and material destruction. I am worried most of all by the fact that we do not seem to have found a way to control the development and spread of such technology.
These issues represent security problems which are just as dangerous as any act of open hostility. They reflect a disturbing level of uncertainty. Despite positive global changes, they add up to a host of problems which no one country can solve alone. They are all likely to lead to disputes. The only way we can stop these turning into open war, I believe, is for us to act in unity. Therefore we need to identify security concerns in a global context. If that can be done, then we must work together to find solutions. I see those two needs as crucial.
As I have said, I do not overlook the positive developments we have seen in the post-cold-war period. They have offered signs that it is possible for us to move forward together. I think that the recent announcements made by the Presidents of the United States and the Soviet Union about reducing nuclear arms are most welcome initiatives. So are the encouraging responses given by other nuclear Powers. They indicate that a new process is under way. I believe that it may start to answer the repeated calls for action in this area which have been made by many United Nations Members.
The intransigence of Iraq continues to cause disquiet in the international community. We must maintain appropriate sanctions until the relevant resolutions of the Security Council have been implemented in full and until the people of Iraq, as well as their neighbours, can live without fear of intimidation from either conventional or nuclear armaments.
South Africa continues to be another area of grave concern to us. While we welcome the steps taken by the De Klerk Administration to dismantle the pillars of apartheid, we must keep in mind that apartheid is not ended. Until there is equality and respect for individual rights, regardless of race, our objective has not been achieved. The ultimate objective must continue to be the achievement of one person, one vote. We cannot accept one standard of freedom and democracy for people in Europe and the Americas, and a lesser standard of freedom and democracy for the people of South Africa.
The people of Saint Kitts and Nevis, and, indeed, the Caribbean community, will maintain our principled stand of continuing sanctions against the regime in South Africa, and we oppose the wholesale lifting of sanctions at this time. He consider the lifting of sanctions now to be premature, and caution that it could result in delaying the inevitable end of apartheid. I call on the international community not to retreat when the end is in sight. I call on the international community not to abandon the oppressed people of South Africa at this critical time, but to stand fast until justice, equality and freedom become realities for all.
Democracy and individual rights and freedoms are all part of our Caribbean way of life. We want nothing less for our African brothers and sisters. 
It is cause for deep concern that peace and justice continue to elude the people of Cambodia. They, too have a right to aspire to the fruits of economic development. We call for all constructive efforts to continue until the reaching of a settlement which brings m and to conflict and ushers in an era of development.
My Government supports the new direction towards fundamental reform and democratisation in the Soviet Union. It has undoubtedly contributed to the removal of East-West tensions, r development that has been received with a global sigh of relief.
I have no doubt that there will be a major mobilization of financial, technical and material resources to assist with the economic transformation of the Soviet Union and Eastern Europe. This is as it should be. However, the United Nations must be particularly vigilant to ensure that the socio-economic problems of developing countries, like mine, are not marginalized and relegated to the backwater of human development. There must be a redirection of resources, and a mobilization of additional resources, away from the economy of war to the economy of development.
The United Nations must be an instrument of peacemaking and enhancement of the quality of life. The Organization can thus direct and coordinate responses to the developmental needs of small States. We need an Organization that remains committed to the sustained growth and development of all of its Member States, in order to build and maintain a world partnership. 
We must, therefore, commit ourselves to reinforcing the multilateral approach to the solution of our problems. It behoves us to strengthen the international system of which the United Nations forms the nucleus. The international community must rally around the system if it is to fulfil its obligation to restore and ensure international peace and security in order that economic and socio-cultural development may prosper, blows, and bear good fruit.
The issue of development and the environment is so fundamental to the achievement of a better quality of life that I must address it. It is axiomatic that all of us share a responsibility for protecting and preserving the environment. It seems, however, that in this regard some countries are more equal than others.
In 1966, a major airline manufacturer found it necessary to destroy 630 acres of lush forest to establish a factory complex. This was a case of development taking priority over environment. The significant development value of that decision is totally accepted and unquestioned today. On the other side of the ledger, however, we find the disturbing trend where environmental questions, sometimes real and sometimes imagined, are becoming major conditionalities attached to development assistance for poor countries. Are we to understand that development must take priority over environment in developed countries, but that the environment must take precedence over development in developing countries that are being strangled by a hostile world economic system?
The ensuring of environmental protection and development must not run counter to a country's strategies for socio-economic advancement. There must be a balance between environmental concerns and a country's overall
development so that environmental issues ought not to become a deterrent to development in the poorer countries.
Additionally, it must be appreciated that environmental concerns differ from country to country, and from region to region. In the developed world the accent is on issues like the ozone layer, acid rain and toxic waste. In Saint Kitts and Nevis, however, we need direct assistance in the areas of solid and liquid waste management, marine life protection, beach conservation, reef preservation, the prevention of coastal erosion, and the full integration of marine resources into the national development plans.

I must at this point make particular reference to the Caribbean, stretching from Belize to Guyana, and linked by small, island developing States from the Bahamas to Trinidad.
We are a string of pearls linking North and South America, beautiful but vulnerable. We are vulnerable to natural disasters, vulnerable to global economic developments over which we have no control. He are vulnerable to an international economic order that determines and sets at a low level the prices of the things we sell, and escalates the prices of the things we buy. We find ourselves consigned to a treadmill of poverty, debt, and underdevelopment.
However, because of our location close to the Americas, and the cross-fertilisation of cultures and values, fuelled by the revolution in electronics and communication, our people have developed high expectations. We have helped ourselves considerably through individual and regional effort, and international support.
While our location provides, on the one hand, opportunities for development, particularly in tourism which is important for all of us, it is also a source of great challenge and danger. We are also vulnerable to the narco-terrorists, the drug traffickers. Together we must continue to wage all-out war on these purveyors of death and destruction. We continue to need more assistance in reducing demand through education, health care, and rehabilitation, and we must intensify our combined efforts in the area of interdiction and enforcement.
At this time when the attention of the international community is taken up by events of monumental proportions throughout the world, I feel I must endeavour to keep the development concerns of island developing nations on the international agenda. There have also been positive developments in our region in relations between neighbours. I must commend the Governments of Belize and Guatemala on having reconciled their differences in the interest of good neighbourliness. The declaration that Guatemala recognizes Belize as an independent State not only allows Belize to participate fully in the Central American integration process but gives a tremendous boost to Caribbean-Central American relations. My Government looks with optimism to the prospect of both Governments' continuing negotiations so as to iron out remaining difficulties, in the interest of peaceful coexistence between the two countries.
In addition, my Government commends the United Nations and the Organisation of American States on the role they have played and will continue to play in providing avenues through which workable solutions can be found to territorial disputes.
At this time in our history we are seriously challenged to bring an end to conflicts and to stimulate a resurgence of human development. Within the parameters of this broad objective, there must be a place for special attention to be given to the welfare of our children. We gave that process special emphasis when we met here at the special Heads of State and Government Summit for Children. Let us commit and re-dedicate ourselves to rise to the challenge of making peace mean development for people everywhere, but let as make it specially meaningful for our children as we provide for their health, educational, recreational and psychological needs. In this we can have no nobler objective.
